Title: James Madison to Thomas W. White, 26 April 1835
From: Madison, James
To: White, Thomas W.


                        
                            
                            
                                
                                    Montpellier
                                
                                April 26. 1835
                            
                        
                        
                        J. Madison returns his thanks to Mr. White for the Copies of Mr. Brown ’s speech in the House of Delegates lately
                            published. He is sorry that an increase of his indisposition disables him from giving the perusal which he doubts
                            not it merits.
                        J. M. infers its high character from the proofs of a rapacious & brilliant mind furnished by Mr. B’s
                            speech delivered on a former occasion in the house of Delegates.
                        
                    